Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-________________

  ONYX ENTERPRISES INT’L, CORP. d/b/a CARiD.com,

         Plaintiff,

  v.

  GUANGZHOU ZEZHONG ELECTRONICS CO., LTD.,
  CHINA SUNIGHT ELECTRONIC CO., LTD.,
  GUANGZHOU HUAN YI TRADE CO., LTD.,
  SUNIGHT CAR LIGHT FACTORY STORE,
  SNCN CAR LIGHTS GLOBAL STORE,
  AOLYO AUTOPARTS STORE f/k/a My CARiD Store, and
  CARiD AUTOPARTS STORE,

         Defendants.



                             COMPLAINT AND JURY DEMAND



         COMES NOW Plaintiff Onyx Enterprises Int’l, Corp. (“Onyx” or “Plaintiff”) for their

  Complaint against Defendants Guangzhou Zezhong Electronics Co., Ltd., China Sunight

  Electronic Co., Ltd., Guangzhou Huan Yi Trade Co., Ltd., Sunight Car Light Factory Store, sncn

  Car Lights Global Store, Aolyo Autoparts Store f/k/a My CARiD Store, and CARiD Autoparts

  Store (“Defendants”), through counsel, BRADFORD, LTD., assert the following claims:

                                  NATURE OF THE ACTION

         This is an action at law and in equity brought under the Lanham Act and Colorado

  Consumer Protection Act to remedy acts of trademark infringement, false advertising, and

  misrepresentation caused by Defendants’ unauthorized use of the CARiD trademark and logo to
Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 2 of 18




  open an online storefront, advertise online, and sell infringing products through AliExpress.com.

  Obtaining an injunction against several companies and Internet website operators is the most

  efficient way to deal with these infringing acts.

         As AliExpress.com is in possession of information concerning the identity of the

  Defendants such as the Internet Protocol (IP) name and email address. Onyx, by separate

  motion, will seek the Court’s authorization to conduct discovery from AliExpress.com to obtain

  the identifying information.

                                            THE PARTIES

         1.     Plaintiff Onyx Enterprises Int’l, Corp. (“Onyx”) is a New Jersey corporation with

 its principal place of business in the Township of Cranbury, Middlesex County, New Jersey. Onyx

 does business under the name CARiD.com. Ex. 1. Onyx is engaged in the business of marketing

 and distributing specialty automotive products throughout the world through its online stores. Onyx

 is one of the largest and most sophisticated specialty automotive aftermarket platforms in the United

 States, with nationwide sales in the hundreds of millions of dollars and hundreds of employees

 around the world.

         2.     Defendant Guangzhou Zezhong Electronics Co., Ltd. is a Chinese limited company

 with its principal place of business at 36 Yongfu Road, No. 1010, Yuexiu District, Guangzhou,

 Namdaemun, Guangzhou, China.

         3.     Defendant China Sunight Electronic Co., Ltd. is a Chinese limited company with its

 principal place of business in Guangzhou, China. On information and belief, China Sunight

 Electronic Co., Ltd. is a subsidiary or affiliate company that shares common ownership with

 Guangzhou Zezhong Electronics Co., Ltd.
Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 3 of 18




        4.      Defendant Guangzhou Huan Yi Trade Co., Ltd. is a Chinese limited company with

 its principal place of business in Guangzhou, China. On information and belief, Guangzhou Huan

 Yi Trade Co., Ltd. is an affiliate company of Guangzhou Zezhong Electronics Co., Ltd. and China

 Sunight Electronic Co., Ltd.

        5.      Defendant Sunight Car Light Factory Store is a Chinese entity that operates store

 number 2787165 on the AliExpress.com online marketplace from Guangzhou, China.                   On

 information and belief, Sunight Car Light Factory Store is a subsidiary or affiliate company that

 shares common ownership with Guangzhou Zezhong Electronics Co., Ltd. and China Sunight

 Electronic Co., Ltd.

        6.      Defendant sncn Car Lights Global Store is a Chinese entity that operates store

 number 312835 on the AliExpress.com online marketplace from Guangzhou, China.                    On

 information and belief, sncn Car Lights Global Store is a subsidiary or affiliate company that shares

 common ownership with Guangzhou Zezhong Electronics Co., Ltd. and China Sunight Electronic

 Co., Ltd.

        7.      Defendant Aolyo Autoparts Store is a Chinese entity that operates store number

 4219034 on the AliExpress.com online marketplace from Guangzhou, China. Aolyo Autoparts

 Store was previously known as My CARiD Store. On information and belief, Aolyo Autoparts

 Store is a subsidiary or affiliate company that shares common ownership with Guangzhou Zezhong

 Electronics Co., Ltd. and China Sunight Electronic Co., Ltd.

        8.      Defendant CARiD Autoparts Store is a Chinese entity that operates store number

 3906020 on the AliExpress.com online marketplace from Guangzhou, China. On information and
Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 4 of 18




 belief, CARiD Autoparts Store is a subsidiary or affiliate company that shares common ownership

 with Guangzhou Zezhong Electronics Co., Ltd. and China Sunight Electronic Co., Ltd.

                                  JURISDICTION AND VENUE

        9.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

 § 1338(a) and (b), and 28 U.S.C. § 1331.

        10.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) because

 Defendants are not residents of the United States and therefore may be sued in the District of

 Colorado; because acts of infringement, other wrongful conduct, and a substantial part of events

 or omissions giving rise to the claims occurred in the District of Colorado; and because

 Defendants are subject to personal jurisdiction in the District of Colorado.

                                   GENERAL ALLEGATIONS

        11.     On November 17, 2009, the United States Patent & Trademark Office issued Onyx

 Registration No. 3,711,746 (the “CARID Mark”) for a service mark of standard characters

 “CARID” in international class 35 and United States classes 100, 101, and 102 for

 “WHOLESALE DISTRIBUTORSHIPS FEATURING AUTOMOTIVE ACCESSORIES;

 RETAIL STORE SERVICES FEATURING AUTOMOTIVE ACCESSORIES; ONLINE

 RETAIL STORE SERVICES FEATURING AUTOMOTIVE ACCESSORIES.” Ex. 2. This

 service mark has been duly renewed and remains in force.

        12.     On November 17, 2009, the United States Patent & Trademark Office issued Onyx

 Registration No. 3,711,745 (the “CARID Logo”) for a service mark for the same classes on a

 stylized depiction of the CARID Mark, where the words “CAR” and “ID” are depicted in

 different colors. Ex. 3.
Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 5 of 18




        13.     CARiD.com is the number-one brand in eCommerce for the sale of automotive

 parts and accessories. Through its CARiD.com website, Onyx sells ten million stock keeping

 units (distinct products or “SKUs”) from approximately 5,000 brands. See www.carid.com. It

 processes over 4,000 transactions a day and maintains a large call center that provides 24/7

 customer support. It is very difficult to convert sales online for a number of reasons, including

 fitment (will this part work with my vehicle) and style (people prefer to see and touch the

 product). Onyx has built a number of proprietary features that nurture the customer experience in

 a way that gives the customer confidence that they will get the right part, from the right brand, for

 their year, make, model, and submodel vehicle. Onyx also produces educational materials

 designed to help customers make good buying decisions. Customers have come to appreciate this

 experience.

        14.     In addition to its www.CARiD.com website, Onyx maintains an online storefront

 on eBay.com that lists thousands of products for sale.




 Ex. 4, https://www.ebay.com/str/CARiD/.
Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 6 of 18




          15.   AliExpress.com is a website owned and operated by Alibaba Group, a Chinese

 conglomerate, that allows others to sell products by establishing an online “store” on its website

 marketplace and create product listings for products for sale within such stores. AliExpress.com

 stores and listings are used to advertise, market, and sell Chinese-made products to customers in

 the United States. See https://www.alibabagroup.com/en/about/businesses (“Launched in 2010,

 AliExpress (www.aliexpress.com) is a global retail marketplace that enables consumers from

 around the world to buy directly from manufacturers and distributors primarily in China. . . .

 AliExpress is a business of Alibaba Group.”).

          16.   Defendants are putative competitors of Plaintiff and have chosen to establish

 misleading storefronts and publish misleading listings on various Internet-based accounts for the

 purpose of increasing their Internet visibility, trading off the goodwill of Plaintiff, and falsely

 associating themselves with Plaintiff’s services to create an unfair competitive advantage in their

 favor.

          17.   The AliExpress stores lack any of the hallmark interactive and supportive features

 that are inherent in Onyx’s www.CARiD.com website or its eBay storefront. Onyx has

 previously been the target of online infringement in the form of an unauthorized mobile

 application. The customer reviews were telling – customers were disappointed in the application

 experience because it was not on par with CARiD’s reputation for quality and service.

          18.   On April 4, 2018, Defendants established AliExpress.com store number 396020

 named “CARiD Autoparts Store.” The store name contains the CARID Mark.
Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 7 of 18




  https://carid.aliexpress.com/store/3906020 (captured November 29, 2018).

        19.    Until December 6, 2018, the CARiD Autoparts Store displayed a banner logo

 copied from Onyx’s CARiD.com website. This banner contains the CARID Mark and a

 colorable imitation of the CARID Logo.




  https://carid.aliexpress.com/store/3906020 (captured November 29, 2018).




  https://carid.com/ (captured November 29, 2018)

        20.    On May 20, 2018, Defendants established AliExpress.com store number 4219034

 named “My CARiD Store.” The store name contains the CARID Mark. This store has since

 been renamed “Aolyo Autoparts Store.”
Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 8 of 18




  https://mycaridstore.aliexpress.com/store/4219034 (captured November 29, 2018); see also

  https://aolyo.aliexpress.com/store/4219034.

        21.     CARiD Autoparts Store has advertised automotive accessories in the United States

 and sold automotive accessories to consumers in the United States using the CARID Mark,

 including the “CARiD Fog Lamp LED Car Light Daytime Running Light DRL 2-in-1 Functions

 Auto Projector Bulb For Suzuki Swift 2007 - 2012 2013” (the “Infringing Fog Lamp”). The

 listing for the Infringing Fog Lamp contains the CARID Mark and a colorable imitation of the

 CARID Logo.




 https://ae01.alicdn.com/kf/HTB1VPThhFooBKNjSZPhq6A2CXXa8/CARiD-Fog-Lamp-LED-
Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 9 of 18




 Car-Light-Daytime-Running-Light-DRL-2-in-1-Functions-Auto.jpg (last viewed December 7,

 2018).

          22.   Aolyo Autoparts Store has advertised automotive accessories in the United States

 and sold automotive accessories to consumers in the United States using the CARID mark,

 including the “CARiD LED Car Trunk Strip Light Dynamic Streamer Tail Lights For Toyota

 RAV4 Camry Corolla C-HR 86 Sienna Tacoma Yaris Tundra” (the “Infringing Strip Light”).

 The listing for the Infringing Strip Light contains the CARID Mark and a colorable imitation of

 the CARID Logo.




 https://ae01.alicdn.com/kf/HTB1SOkHKkCWBuNjy0Faq6xUlXXas/CARiD-LED-Car-Trunk-

 Strip-Light-Dynamic-Streamer-Tail-Lights-For-Toyota-RAV4-Camry-Corolla-C.jpg (last viewed

 December 7, 2018).

          23.   sncn Car Lights Global Store has advertised automotive accessories in the United

 States and sold automotive accessories to consumers in the United States using the CARID mark,

 including the “CARiD Trunk Strip Light LED Car Dynamic Streamer Tail Lights For Kia Rio
Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 10 of 18




  Picanto Cerato Ceed Optima Stonic Soul Niro Sportage.” The listing contains the CARID Mark

  and a colorable imitation of the CARID Logo. https://www.aliexpress.com/item/CARiD-Trunk-

  Strip-Light-LED-Car-Dynamic-Streamer-Tail-Lights-For-Kia-Rio-Picanto-Cerato-

  Ceed/32944808896.html (last viewed December 7, 2018).

         24.     Sunight Car Light Factory Store has advertised automotive accessories in the

  United States and sold automotive accessories to consumers in the United States using the

  CARID mark, including the” CARiD Trim Pedal LED Car Light Door Sill Scuff Plate Pathway

  Dynamic Streamer Welcome Lamp For Mercedes Benz S350 2008-2012 2013.” The listing

  contains the CARID Mark and a colorable imitation of the CARID Logo.

  https://www.aliexpress.com/store/product/CARiD-Trim-Pedal-LED-Car-Light-Door-Sill-Scuff-

  Plate-Pathway-Dynamic-Streamer-Welcome-Lamp-

  For/2787165_32948035211.html?spm=2114.12010615.8148356.1.725c6561NT3all (last viewed

  December 7, 2018).

         25.     The store pages for sncn Car Lights Global Store and Sunight Car Light Factory

  Store each indicate that they are associated with China Sunight Electronic Co., Ltd.




  https://www.aliexpress.com/store/312835 (captured December 7, 2018).
Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 11 of 18




  https://www.aliexpress.com/store/2787165 (captured December 7, 2018).

         26.     On November 29, 2018, Onyx sent a cease and desist letter to AliExpress.com,

  reporting Defendants’ copyright and trademark infringement. AliExpress.com has so far failed to

  remove the infringing storefronts and listings.

         27.     On December 5, 2018, Onyx sent a cease and desist letter to Defendants through

  the CARiD Autoparts Store storefront on AliExpress.com. Ex. 5. The same day, Defendants

  responded, stating, in part, that “we are the Chinese powerful car LED producers” and that

  “CARID this logo, you have not registered in China, so we registered, we sell the products.” Ex.

  6.

         28.     After December 5, 2018, CARiD Autoparts Store ceased using the banner logo

  copied from Onyx’s CARiD.com website, but Defendants continue to use the CARID Mark and a

  colorable imitation of the CARID Logo in the name or the storefronts, product listings, and

  product names.

         29.     Defendants have not registered the CARID Mark in the United States or China.

  The applicant listed on an April 4, 2018 application for a “CARID” trademark in China is

  Defendant Guangzhou Zezhong Electronics Co., Ltd. Ex. 7. This application has not been
Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 12 of 18




  granted. Even if granted, a Chinese trademark registration would not give Defendants any rights

  to use the CARID Mark or CARID Logo in the United States.

         30.     While located in the United States and setting the AliExpess.com website to show

  products sellers have indicated can be shipped into the United States, Onyx was able to, and

  continues to be able to, view the above-indicated storefronts and listings. On November 29,

  2018, Onyx ordered the Infringing Fog Lamp and Infringing Strip Light (collectively, the

  “Infringing Products”) through the CARiD Autoparts Store and Aolyo Autoparts Store for

  delivery to Denver, Colorado. Ex. 8, 9.

         31.     On December 6, 2018, the Infringing Products were delivered to Denver, Colorado

  in packages with customs labels and return addresses indicating that they were sent from

  Guangzhou, China by Guangzhou Huan Yi Trade Co., Ltd. Ex. 10 at 1, 11 at 1. The Infringing

  Products were wrapped with tape marked with “SNCN” and “www.sncn.com.cn” labels,

  indicating that they were packaged by China Sunight Electronic Co., Ltd. and associated with

  Defendants. Id.

         32.      The Infringing Fog Lamp is marked “SNCN,” indicating that they were made by

  China Sunight Electronic Co., Ltd. and associated with Defendants. Ex. 10 at 3.

         33.     The Infringing Products are very low quality, having manufacturing defects and

  damage observable with the naked eye. The Infringing Fog Lamp has damaged wiring and a

  covering of white dust. Ex. 10 at 2-3. The Infringing Strip Light has excess white adhesive at its

  connections and that discolors the surface of the electrical box. Ex. 11 at 3-5.

         34.     Defendants’ above-described conduct is continuing and is attended by

  circumstances of fraud, malice, or willful and wanton conduct, and committed heedlessly and
Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 13 of 18




  recklessly, without regard to the consequences, or the rights and safety of others, particularly

  Plaintiff. At a minimum, Defendants are willfully blind and have acted in reckless disregard of

  Plaintiff’s rights and claims.

         35.     As a result of Defendants’ conduct, Plaintiff has sustained reputational harm, lost

  sales, and lost customer relationships.

                                    FIRST CLAIM FOR RELIEF
                              (Trademark Infringement (15 U.S.C. § 1114))

         36.     Plaintiff incorporates by reference each and every allegation contained in this

  complaint as if fully set forth herein.

         37.     Defendants have—without the consent of Onyx and in violation of 15 U.S.C.

  § 1114—used in commerce reproductions, counterfeits, copies, and/or colorable imitations of the

  “CARID” mark and “CARiD” logo in connection with establishing retail stores and the sale,

  offering for sale, distribution, or advertising of goods or services on http://AliExpress.com or in

  connection with the web site. Such acts are likely to cause confusion, or to cause mistake, or to

  deceive.

         38.     Defendants acts were committed with knowledge that their imitation was intended

  to be used to cause confusion, or to cause mistake, or to deceive.

         39.     Defendants have used the CARID Mark and CARID Logo with the knowledge of,

  and the intent to call to mind and create a likelihood of confusion with regard to, and/or trade off

  of Onyx’s fame, the CARID Mark, and the CARID Logo.

         40.     Defendants have actual knowledge of Onyx’s trademark registrations.

         41.     Defendants’ acts have caused, and if not enjoined will continue to cause,

  irreparable and continuing harm to Onyx’s trademarks, business, reputation, and goodwill. Onyx
Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 14 of 18




  has no adequate remedy at law as monetary damages are inadequate to compensate Onyx for the

  injuries caused by Defendants.

           42.      As a direct and proximate result of Defendants’ conduct, Onyx has suffered

  damages to the CARID Logo, the CARID Mark, and other damages in an amount to be proved at

  trial.

           43.      Defendants’ infringement of the CARID Logo, the CARID Mark is deliberate,

  willful, fraudulent and without any extenuating circumstances, and constitutes a knowing use of

  the CARID Mark, and the CARID Logo and an exceptional case within the meaning of 15 U.S.C.

  § 1117(b).

                                    SECOND CLAIM FOR RELIEF
                 (Unfair Competition and False Designation of Origin (15 U.S.C. § 1125(a))

           44.      Plaintiff incorporates by reference each and every allegation contained in this

  complaint as if fully set forth herein.

           45.      Defendant’s use of Plaintiff’s CARID Mark and a confusingly similar imitation of

  Plaintiff’s CARID Logo has caused and is likely to cause confusion, deception, and mistake by

  creating the false and misleading impression that Defendants’ goods are manufactured or

  distributed by Plaintiff, or are affiliated, connected, or associated with Plaintiff, or have the

  sponsorship, endorsement, or approval of Plaintiff.

           46.      Defendants’ activities constitute false descriptions and representations and false

  advertising in commerce in violation of § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), as

  Defendants misrepresent the nature, characteristics, and qualities of Plaintiff’s services and

  commercial activities in connection with the commercial advertising and promotion of

  Defendants’ products and services.
Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 15 of 18




         47.     Defendants’ acts of false representation and false advertising have caused Plaintiff

  to sustain monetary damage, loss, and injury, in an amount to be determined at the time of trial.

         48.     Defendants have engaged in and continue to engage in these activities knowingly,

  willfully, maliciously and deliberately, to justify the assessment of exemplary damages against

  them, in an amount to be determined at the time of trial.

         49.     Defendants’ acts of unfair competition and false designation of origin, unless

  enjoined by this Court, will continue to cause Plaintiff to sustain irreparable damage, loss, and

  injury, for which Plaintiff have no adequate remedy at law.

                                   THIRD CLAIM FOR RELIEF
                 (Violation of Colorado Consumer Protection Act (C.R.S. § 6-1-105))

         50.     Plaintiff incorporates by reference each and every allegation contained in this

  complaint as if fully set forth herein.

         51.     The state of Colorado has an important interest in ensuring that persons and

  entities doing business with Colorado residents fully comply with Colorado laws.

         52.     Upon information and belief, the conduct complained of herein is a deceptive trade

  practice, inter alia, in that, Defendants knowingly passing off goods, services, and products as

  those of Plaintiff and making use of Plaintiff’s trademarks to deceive and confuse customers.

         53.     The conduct of Defendants described herein occurred and is occurring in the

  course of Defendants’ business, vocation or occupation.

         54.     Defendants engaged and continue to engage in these activities knowingly, willfully

  and deliberately.
Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 16 of 18




           55.   Plaintiff has been directly and proximately injured in its business and property by

  the Defendants’ conduct complained of herein, in violation of Plaintiff’s rights under C.R.S. § 6-

  1-105.

           56.   Defendants’ violations of C.R.S. § 6-1-105 have caused Plaintiff to sustain

  monetary damages, loss and injury, in an amount to be determined at the time of trial.

           57.   In addition, pursuant to C.R.S., § 6-1-113, Plaintiff is entitled to trebled damages,

  attorney’s fees and costs of suit, all in amounts to be determined at trial.

           58.   Defendants’ violations of C.R.S. § 6-1-105, unless enjoined by this Court, will

  continue to cause Plaintiff to sustain irreparable damage, loss and injury, for which Plaintiff has

  no adequate remedy at law.

  WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

           A.     Onyx is entitled to injunctive relief and to recover Defendants’ profits, actual

  damages, enhanced profits, costs, and reasonable attorney’s fees under 15 U.S.C. §§ 1114, 1116,

  and 1117.

           B.     That Defendants and their agents, servants, employees, and attorneys, and all other

  persons in active concert or participation with them who receive actual notice of the injunction, be

  temporarily, preliminarily, and permanently enjoined from, without permission from Plaintiff:

                   i. using CARID Mark or any colorable imitations thereof, or any marks

                      confusingly similar thereto;

                  ii. using CARID Logo or any colorable imitations thereof, or any marks

                      confusingly similar thereto; and
Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 17 of 18




                 iii. making any representations, express or implied, that Plaintiff or CARiD.com is

                     affiliated with or sponsors or approves of Defendants or their products or

                     services and

                 iv. enjoining Defendants to transfer to Plaintiff (at no cost to Plaintiff) all stores

                     and listings that have ever contained or consisted of Onyx’s marks, including

                     but not limited to CARiD Autoparts Store and My CARiD Autoparts Store.

         C.       That Plaintiff be awarded damages including statutory treble damages and punitive

  damages in an amount to be determined at trial;

         D.       That Plaintiff be awarded damages and restitution, in an amount to be determined

  at trial, under 15 U.S.C. § 1117(a) for the total profits received by Defendants from, and any

  damages sustained by, Plaintiff as a result of Defendants’ actions;

         E.       That Plaintiff be awarded under 15 U.S.C. § 1117(a) enhanced damages, up to three

  times the amount found as actual damages for Defendants’ false descriptions and representations,

  in an amount to be determined at trial;

         F.       That Defendants be required to pay to Plaintiff such actual, statutory and exemplary

  damages as it has sustained as a consequence of Defendants’ willful and intentional unfair

  competition;

         G.       That Plaintiff be awarded treble damages and attorney’s fees for Defendants’

  deceptive trade practices under C.R.S. § 6-1-113;

         H.       That Defendants be ordered to make a written report within a reasonable period, to

  be filed with the Court, detailing the manner of Defendants’ compliance with the requested

  injunctive and mandatory relief above;
Case 1:18-cv-03226-JLK-NYW Document 1 Filed 12/14/18 USDC Colorado Page 18 of 18




          I.      That Plaintiff be awarded its reasonable attorney’s fees and costs of suit under 15

  U.S.C. § 1117(a), 15 U.S.C. § 285, and C.R.S. § 6-1-113;

          J.      That Plaintiff be awarded pre-judgment and post-judgment interest and its costs of

  the litigation; and

          K.      That Plaintiff be awarded such other relief as the Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

  Plaintiff hereby demands a trial by jury on all claims triable to a jury.



    Dated: December 14, 2018                          Respectfully submitted,

                                                      /s/ Aaron P. Bradford
                                                      Aaron P. Bradford, #31GU115
                                                      Alex W. Ruge, #47830
                                                      BRADFORD, LTD
                                                      2701 Lawrence Street, Suite 104
                                                      Denver, CO 80205
                                                      (303) 325-5467
                                                      Aaron@apb-law.com
                                                      Alex@apb-law.com

                                                      Attorneys for Plaintiff
